Citation Nr: 1217614	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-20 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of overpayment of additional death pension benefits in the amount of $19,704.00, to include the question of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to July 1985.  He died in May 1989.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (the RO) that the appellant was notified of in January 2008.  In March 2008, the Appellant was informed of a waiver by the St. Paul, Minnesota Debt Management Center of part of the original amount of the debt in question.  The appeal stems for both of these decisions.

In September 2010, the appellant presented testimony before the undersigned at the RO.  A transcript of this hearing has been associated with her VA claims file.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that the entirety of overpayment created by the receipt of death pension benefits when she had unreported other income should be waived.  Although she has not made specific contentions regarding the validity of the underlying debt, as this was part of the issue perfected, the Board will continue to consider the validity of the debt as part of the issue on appeal.

In a December 2007 letter, the St. Paul, Minnesota Debt Management Center noted that the appellant's debt to VA had been reduced by $6092.00, leaving a balance of the debt at $26,617.00.  In a March 2008 letter, the Debt Management Center notified the appellant that her request for waiver had been approved.  In the decision, however, the original amount of debt is listed as $6,913.00, instead of the actual remaining $26,617.00.  It is apparent from review of the record that the difference of $19,704.00 was recovered from a payment of past due benefits otherwise owed the appellant.

Although the RO, in a June 2008 Statement of the Case, instructed the appellant to contact the Debt Management Center if she wished reimbursement of the $19,704.00, the appellant has continuously sought waiver of the entire amount of overpayment.  Indeed, the appellant's main contention on appeal is entitlement to waiver of the $19,704.00.  The appellant timely requested waiver and this issue is properly on appeal.  See 38 C.F.R. §§ 1.963, 1.967 (2011).  Therefore, the AOJ, in the first instance, should consider the waiver of this amount.

Upon remand, to ensure a complete factual record upon the appeal's return to the Board for further adjudication, the appellant should also be provided an opportunity to submit a current financial status report.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant an opportunity to submit a current financial status report, which should include an accurate and complete listing of her income and expenses.  

2.  Readjudicate the appellant's claim, specifically addressing the question of the waiver (refund) of $19,704.00.  If the benefit sought on appeal remains denied, in whole or in part, the appellant and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


